IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1412-18



            EX PARTE CHRISTOPHER BENNET WOOTEN, Appellant



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE ELEVENTH COURT OF APPEALS
                         HOWARD COUNTY

              Per curiam.

                                        ORDER


       The Court of Appeals dismissed Appellant’s appeal of the trial court’s denial of his

application for writ of habeas corpus filed under Article 11.072 of the Texas Code of

Criminal Procedure. Ex parte Wooten, No. 11-18-00307-CR (Eastland - December 13,

2018). The Court of Appeals determined that Appellant’s notice of appeal was untimely

under Tex.R.App.P. 26.2(a)(1). Thus, the court did not have jurisdiction to consider the

merits of the appeal. Appellant filed this petition for discretionary review arguing that he

did not receive timely notice of the trial court’s order denying relief. Thus, he contends
                                                               Ex parte Wooten - page 2

his appeal should be considered since he filed a notice of appeal timely once he received

notice of the trial court’s order. Appellant has included copies of various documents to

support his claim. However, under the jurisdictional time limits, his notice of appeal was

untimely. Rule 26.2(a)(1). Accordingly we refuse Appellant’s petition for discretionary

review. But Appellant may seek further recourse of this arguable due process violation

by filing an application for original writ of habeas corpus in THIS COURT seeking an

out-of-time appeal.

       IT IS SO ORDERED THIS THE 13 th DAY OF FEBRUARY, 2019.

Do not publish